Exhibit 99.1 LUMENIS LTD. NOTICE OF 2 SHAREHOLDERS TO BE HELD ON SEPTEMBER 14, 2010 Yokneam, Israel August 9, 2010 To the Shareholders of Lumenis Ltd. (“Lumenis”, the “Company”, “we” or “our”): NOTICE IS HEREBY GIVEN that the 2010 Annual General Meeting of Shareholders (the “Annual General Meeting” or the “meeting”) of Lumenis will be held at our executive offices at 6 Hakidma Street, Yokneam Northern Industrial Park, Upper Yokneam, Israel, on Tuesday, September14, 2010 at 1:30 p.m. (Israel time). The agenda of the Annual General Meeting will be as follows: To re-elect Mr.Naftali (Tali) Idan as an External Director of Lumenis for an additional three-year term; To re-elect each of Messrs. Harel Beit-On, Yoav Doppelt and Eugene Davisto our board of directors to serve until the next annual general meeting of shareholders or until his respective successor is duly appointed and qualified or until his earlier resignation or removal; To authorize the Company’s board of directors to effect a reverse stock split (consolidation) of the Company’s shares in such ratio as the Company’s board of directors shall determine from time to time for a period of 36months from the date of the Annual General Meeting; To approve an amendment to Article9 of the Company’s Articles of Association, relating to reverse stock splits (consolidations) of the Company’s shares; To approve the re-appointment of Kost Forer Gabbay & Kasierer, a member firm of Ernst & Young Global Limited, as our independent auditors until the next annual general meeting of shareholders and to authorize our board of directors (with power of delegation to our audit committee) to fix the said independent auditors’ remuneration in accordance with the volume and nature of their services; To discuss the Auditors’ Report and our Consolidated Financial Statements as of and for the year ended December 31, 2009; and To transact such other business as may properly come before the Annual General Meeting or any adjournment or postponement thereof. The proposals and details with respect to the meeting are described more fully in the attached proxy statement, which we urge you to read in its entirety. Shareholders of record at the close of business on August5, 2010 are entitled to notice of and to vote at the meeting. All shareholders are cordially invited to attend the meeting in person. Shareholders who are unable to attend the meeting in person are requested to complete, date and sign the enclosed form of proxy and return it promptly in the pre-addressed envelope provided, so as to be received not less than forty eight (48) hours in advance of the meeting. No postage is required if mailed in the United States to our United States transfer agent, American Stock Transfer and Trust Company. Shareholders who attend the meeting, may revoke their proxies and vote their shares in person. If your shares are held in “street name” (meaning held through a bank, broker or other nominee), you may either direct the record holder of your shares on how to vote your shares or obtain a legal proxy from the record holder to vote the shares at the meeting. Joint holders of our Ordinary Shares should take note that, pursuant to our articles of association, the vote of the senior of joint holders of any share who tenders a vote, whether in person or by proxy, will be accepted to the exclusion of the vote(s) of the other holder(s) of the share, and for this purpose seniority will be determined by the order of registration of the joint holders in the register of shareholders. By order of the Board of Directors, Harel Beit-On Chairman of the Board of Directors Dov Ofer Chief Executive Officer ii LUMENIS LTD. YOKNEAM INDUSTRIAL PARK, P.O. BOX 240, YOKNEAM 20692, ISRAEL (TELEPHONE: +972 4-959-9000; FAX: +972 4-959-9050) PROXY STATEMENT 2 INTRODUCTION This proxy statement is being furnished to our shareholders in connection with the solicitation of proxies by our board of directors for use at our 2010 Annual General Meeting of Shareholders (the “Annual General Meeting” or the “meeting”), and at any adjournment or postponement thereof, pursuant to the accompanying Notice of 2010 Annual General Meeting of Shareholders. The meeting will be held at our executive offices at 6 Hakidma Street, Yokneam Northern Industrial Park, Upper Yokneam, Israel, on Tuesday, September14, 2010 at 1:30 p.m. (Israel time). Purpose of the Annual General Meeting It is proposed that at the meeting resolutions will be adopted for the following: To re-elect Mr.Naftali (Tali) Idan as an External Director of Lumenis for an additional three-year term; To re-elect each of Messrs. Harel Beit-On, Yoav Doppelt and Eugene Davisto our board of directors to serve until the next annual general meeting of shareholders or until his respective successor is duly appointed and qualified or until his earlier resignation or removal; To authorize the Company’s board of directors to effect a reverse stock split (consolidation) of the Company’s shares in such ratio as the Company’s board of directors shall determine from time to time for a period of 36months from the date of the Annual General Meeting; To approve an amendment to Article9 of the Company’s Articles of Association, relating to reverse stock splits (consolidations) of the Company’s shares; and To approve the re-appointment of Kost Forer Gabbay & Kasierer, a member firm of Ernst & Young Global Limited, as our independent auditors until the next annual general meeting of shareholders and to authorize our board of directors (with power of delegation to our audit committee) to fix the said independent auditors’ remuneration in accordance with the volume and nature of their services. In addition, the Auditors’ Report and our Consolidated Financial Statements as of and for the year ended December 31, 2009 will be discussed at the Annual General Meeting. We may also transact such other business as may properly come before the Annual General Meeting or any adjournment or postponement thereof, although we are not aware of any such matters as of the date hereof. If any other matters properly come before the Annual General Meeting or any adjournment or postponement thereof, the persons designated as proxies (who are Aviram Steinhart, William Weisel, Rotem Nir and David Shulman and each of them, with full power of substitution) intend to vote in accordance with their judgment on such matters. Voting and Quorum Our board of directors has fixed the close of business on August5, 2010 as the record date for the determination of the shareholders who are entitled to notice of, and to vote at, the meeting and any adjournment or postponement thereof. On the said record date, we had outstanding 215,340,549* Ordinary Shares. Each Ordinary Share outstanding on the record date will entitle its holder to one vote upon each of the matters submitted to shareholders for consideration at the meeting. A quorum must be present in order for the meeting to be held. The presence in person or by proxy of at least two shareholders holding shares conferring in the aggregate at least thirty-three and one third percent (33⅓%) of the voting power of the Company on the record date will constitute a quorum for the transaction of business at the meeting. If within half an hour from the time appointed for the meeting a quorum is not present, the meeting shall be adjourned to Tuesday, September21, 2010, at the same time and place, or to such day and such time and place as the chairman of the meeting may determine. At such adjourned meeting, the required quorum will consist of any two or more shareholders present in person or by proxy. Abstentions and broker non-votes are counted as shares present for determination of a quorum. For purposes of determining whether a matter is approved by the shareholders, abstentions and broker non-votes will not be treated as either votes “for” or “against” the matter. Proxies Shareholders may elect to vote their shares once, either by attending the meeting in person, or by a duly executed proxy as detailed below. If your shares are held in “street name” (meaning held through a bank, broker or other nominee), you may either direct the record holder of your shares on how to vote your shares or obtain a legal proxy from the record holder to vote the shares at the meeting. Proxies for use at the meeting are being solicited by our board of directors. A form of proxy for use at the Annual General Meeting and a return envelope for the proxy are enclosed. Proxies will be solicited primarily by mail and forms of proxy are being mailed to shareholders on or about August9, 2010, together with this proxy statement and the accompanying notice of meeting. Certain of our officers, directors, employees, legal counsel and agents may solicit proxies by telephone, facsimile, electronic mail or other personal contact. However, such parties will not receive additional compensation therefor. We will bear the cost of the solicitation of proxies, including the cost of preparing, assembling and mailing the proxy material, and will reimburse the reasonable expenses of brokerage firms and others for forwarding material to the beneficial owners of our shares. * Excludes 35,527 shares of treasury stock. 2 All Lumenis shares represented by properly executed proxies received by us forty-eight (48) hours in advance of the meeting will, unless such proxies have been previously revoked, be voted at the meetings in accordance with the directions on the proxies. If no direction is indicated on the properly executed proxy, the shares will be voted in favor of the matters described above, and in such manner as the holder of the proxy may determine with respect to any other business as may properly come before the Annual General Meeting or any adjournment or postponement thereof. A shareholder returning a proxy may revoke it at any time prior to commencement of the relevant meeting by communicating such revocation in writing to us or by executing and delivering a later-dated proxy. In addition, any person who has executed a proxy and is present at the meeting may vote in person instead of by proxy, thereby canceling any proxy previously given, whether or not written revocation of such proxy has been given. Any written notice revoking a proxy should be sent to Lumenis Ltd., P.O. Box 240, Yokneam 20692, Israel, attention General Counsel (fax number +972 4-959-9355). OWNERSHIP OF LUMENIS SHARES We have authorized and outstanding one class of equity security, designated Ordinary Shares. The following table sets forth, as of August5, 2010, the number of Ordinary Shares beneficially owned (including, for purposes thereof, shares issuable upon the exercise of options, warrants or other convertible securities that are exercisable or convertible within 60 days of August5, 2010), by (i)each person or entity known to us to be the beneficial owner of more than 5% of our shares (our “major shareholders”); and (ii)our directors and members of our senior management as a group. Although certain of our directors are officers or directors of our major shareholders, such individuals disclaim beneficial ownership of the shares held by such major shareholders (except to the extent of their respective pecuniary interests therein) and such shares are not included in the holdings of such persons in the following table. Beneficial ownership reflected in the following table is calculated in accordance with Rule13d-3 under the Securities Exchange Act of 1934, as amended, under which an individual or entity is deemed to possess beneficial ownership with respect to a share if he, she or it directly or indirectly possesses sole or joint voting or dispositive power with respect to such share (whether via a contract, arrangement, understanding, relationship or otherwise). Unless otherwise indicated below, each of the persons and entities listed in the below table possess sole voting and dispositive power with respect to all shares reflected therein as owned by them. Name and Address Number of Shares Owned(1) Approximate Percent of Shares Outstanding(2) Viola-LM Partners L.P. and affiliates(3) 16 Abba Eban Avenue 46725 Herzlia Pituach, Israel % Ofer Hi-Tech Investments Ltd. and affiliates (4) 9 Andre Saharov Street 31905 Haifa, Israel % 3 Name and Address Number of Shares Owned(1) Approximate Percent of Shares Outstanding(2) Bank Hapoalim B.M.(5) 23 Menachem Begin Street Migdal Levinstein 46725 Tel Aviv, Israel % All directors and members of our senior management as a group (consisting of 16 persons)(6) % The information regarding the Lumenis shares beneficially owned by Major Shareholders is generally based upon information provided by such shareholders. Percentages in this table are based on the 215,340,549 Lumenis shares outstanding (excluding 35,527 shares of treasury stock) as of August5, 2010, plus such number of newly issued Lumenis shares as such shareholder had the right to receive upon the exercise of stock options or warrants that are currently exercisable or are exercisable within 60 days of August5, 2010. The beneficial ownership of our ordinary shares by Viola-LM Partners L.P. (“Viola-LM”), formerly known as LM Partners L.P., consists of: (a) 97,147,188 shares held directly by Viola-LM; (b) 11,936,707 shares issuable upon the exercise of outstanding warrants granted in connection with a purchase agreement dated September30, 2006 (the “2006 Purchase Agreement”) and held by Viola-LM, all of which are currently exercisable; (c) 2,409,091 shares issuable upon the exercise of the warrants granted to Viola-LM in connection with an equity financing in 2009 (the “2009 Equity Financing”), all of which are currently exercisable; (d) 1,632,000 shares issuable upon the exercise of options held by Mr.Beit-On, Chairman of our board of directors, in trust for the benefit of the general partner of Viola-LM, all of which are currently exercisable by Mr.Beit-On; and (e) 15,000 shares held by the estate of the late Mr.Aharon Dovrat, the father of Mr.Shlomo Dovrat, an affiliate of Viola-LM. Viola-LM is a limited partnership formed under the laws of the Cayman Islands. Mr.Beit-On, Mr.Shlomo Dovrat, Mr.Avi Zeevi and Mr.Eylon Penchas hold indirect interests in, and are directors in, and/or shareholders of, various entities that are the general partners of Viola-LM and may be deemed to be the beneficial owners of the shares held by Viola-LM. Mr.Beit-On, Mr.Shlomo Dovrat, Mr.Zeevi and Mr.Penchas disclaim beneficial ownership of the shares held by Viola-LM except to the extent of their respective pecuniary interests therein. Viola-LM and the individuals and entities that control it are part of a group generally known as Viola Partners. 4 The beneficial ownership of our ordinary shares by Ofer Hi-Tech Investments Ltd. (“Ofer Hi-Tech”) consists of: (a) 74,337,541 shares held directly by Ofer Hi-Tech, of which 8,695,584 shares are held by Ofer Hi-Tech in trust for certain third parties pursuant to a trust agreement, as amended, dated as of September 30, 2006 (the “Trust Agreement”); (b) 9,313,293 shares issuable upon the exercise of outstanding warrants granted in connection with the 2006 Purchase Agreement and held by Ofer Hi-Tech (of which, warrants for 1,062,500 shares are held by Ofer Hi-Tech in trust for certain third parties pursuant to the Trust Agreement), all of which are currently exercisable; (c) 2,136,364 shares issuable upon the exercise of the warrants granted to Ofer Hi-Tech in connection with the 2009 Equity Financing (of which, warrants for 238,637 shares are held by Ofer Hi-Tech in trust for certain third parties pursuant to the Trust Agreement), all of which are currently exercisable. (d) 438,310 shares held directly by Lynav Holdings Ltd., an affiliate of Ofer Hi-Tech; (e) 3,679,966 shares held by third parties with respect to which Ofer Hi-Tech shares voting power under the provisions of a Voting and Option Agreement dated August31, 2007, under which such third parties have agreed to vote all shares held by them in favor of or in opposition to any resolution proposed for adoption at any meeting of our shareholders in the manner voted by Ofer Hi-Tech. Ofer Hi-Tech is an indirect wholly owned subsidiary of Ofer Holdings Group Ltd., a company of which Orona Investments Ltd. and Lynav Holdings Ltd. are each the direct owners of one-half of the outstanding ordinary shares. All four of the said companies are incorporated under the laws of the State of Israel. Orona Investments Ltd. is indirectly owned 78% by Mr.Udi Angel, who also indirectly owns 100% of the means of control of Orona Investments Ltd. Lynav Holdings Ltd. is held 95% by CIBC Bank and Trust Company (Cayman) Ltd., as trustee of an irrevocable trust established in the Cayman Islands. Mr.Yoav Doppelt, a director of Lumenis, is the chief executive officer of Ofer Hi-Tech The beneficial ownership of our ordinary shares by Bank Hapoalim B.M. consists solely of shares issuable upon the exercise of warrants held by the Bank, all of which are currently exercisable. Consists solely of shares issuable upon the exercise of stock options that are currently exercisable or become exercisable within 60 days of August5, 2010, including the 1,632,000 shares issuable upon the exercise of options held by Mr.Beit-On, Chairman of our board of directors, in trust for the benefit of the general partner of Viola-LM that are currently exercisable by Mr.Beit-On, but excluding other shares and rights to acquire shares held by Viola-LM in respect of which Mr.Beit-On may be deemed to be the beneficial owner (See footnote (3) above). PROPOSALS FOR THE ANNUAL GENERAL MEETING ITEM 1 — RE-ELECTION OF AN EXTERNAL DIRECTOR Companies incorporated under the laws of Israel whose shares have been offered to the public inside or outside of Israel are required by Israel’s Companies Law 5759 – 1999 (as amended, the “Companies Law”) to appoint at least two external directors (“External Directors”). An External Director must be elected by the shareholders. The term of office of an External Director is three years and may be extended for an additional three years. Other directors are elected annually (see Item 2 below). 5 To qualify as an External Director, an individual may not have, and may not have had at any time during the previous two years, any “affiliations” with the company or its “affiliates”, as such terms are defined in the Companies Law. The Companies Law prescribes certain qualifications for the External Directors, in addition to those described above, including, that no person may serve as an External Director if the person’s position or other activities create or may create a conflict of interest with his or her role as an External Director. Mr.Naftali (Tali) Idan, was elected as an External Director of Lumenis on September20, 2007 for an initial three-year term. Our board of directors has resolved that shareholders be asked at the Annual General Meeting to re-elect Mr.Idan as an External Director for an additional term of three years commencing September20, 2010. Ms.Talia Livni, who was re-elected as the other External Director of Lumenis on December21, 2009, continues to serve the Company as an External Director. Pursuant to the Companies Law, at least one External Director must have “accounting and financial expertise”, and those External Directors who do not have such expertise must have “professional qualifications”, as such terms are defined in regulations issued under the Companies Law. Our board of directors has determined that Mr.Idan possesses the requisite accounting and financial expertise required pursuant to the Companies Law. Pursuant to the Companies Law, Mr.Idan has delivered to Lumenis a declaration, confirming that he complies with the requisite qualifications for an External Director under the Companies Law and that he is not prohibited under the Companies Law from serving as a director of a public company. A brief biography of Mr.Idan is set forth below: Naftali (Tali) Idan(age 58) has served as the Executive Vice President and Chief Financial Officer of Ceragon Networks Ltd. since August 2004. Prior to joining Ceragon, Mr.Idan was Senior Vice President, Chief Financial Officer of Floware Wireless Systems Ltd. from 2000 to 2001. From 1993 to 1999, he served as Executive Vice President and Chief Financial Officer of Tecnomatix Technologies Ltd., and prior thereto, Mr.Idan was with Optrotech Ltd. (now Orbotech Ltd.) from 1985 to 1992, where he held several positions in finance, the last one being Vice President, Finance & Administration of its U.S. subsidiary. Mr.Idan holds a bachelor’s degree in accounting and economics from Tel Aviv University, Israel and an M.B.A. from De Paul University, Chicago, and is a certified public accountant in Israel. Proposal 1 It is proposed that at the meeting the following resolution be adopted: “RESOLVED, that Mr.Naftali (Tali) Idan be, and he hereby is, re-elected to serve as an external director of Lumenis Ltd. for a term of three years from September20, 2010.” 6 Required Vote Shareholders may vote for or against, or may abstain from voting, in connection with the re-election of Mr.Idan. Pursuant to the Companies Law, the election of an External Director will require the affirmative vote of a majority of shares present at the meeting, in person or by proxy, and voting thereon, provided that either: (i)the shares voting in favor include at least one-third of the shares voted by shareholders who are not “Controlling Shareholders” (as such term is defined in the Companies Law), disregarding abstentions; or (ii)the total number of shares voted against by those shareholders who are not Controlling Shareholders, disregarding abstentions, does not exceed one percent of all of the voting power in Lumenis. For the purposes of this resolution, an aggregate of 175,618,005 shares are deemed to be held by Controlling Shareholders, consisting of 97,162,188 shares held by Viola-LM Partners L.P. and 78,455,817 shares held by Ofer Hi-Tech Investments Ltd., and their respective affiliates (excluding any shares that such shareholders have the right to receive upon the exercise of stock options or warrants). The board of directors recommends a vote FOR the re-election of Mr.Idan as an External Director. ITEM 2 — RE-ELECTION OF THREE DIRECTORS We currently have a board of five directors, including two External Directors elected pursuant to the requirements of the Companies Law (see Item 1 above). A director who is not an External Director is elected annually and holds office until the next annual general meeting following the general meeting at which such director was elected, or until his or her successor is duly appointed and qualified or until his or her earlier resignation or removal pursuant to a resolution of a general meeting or applicable law. Our board of directors has nominated Messrs. Harel Beit-On, Yoav Doppelt and Eugene Davis,the three incumbent directors who are not External Directors, for re-election as directors at the Annual General Meeting. Certain information about the nominees is set forth below: Harel Beit-On (age 51) has served as Chairman of our board of directors since December 2006. Mr.Beit-On is a partner in Carmel Ventures, a leading Israeli venture capital fund, and a co-founder of Viola Partners, a private equity investment group and a Founder/General Partner in Viola Private Equity investment fund. Mr.Beit-On has been a member of the board of directors of the general partner of Viola-LM Partners L.P. since November 2006. He serves as a member of the boards of directors of a number of companies, including Amiad Filtration Systems Ltd. and Plenus Mezzanine 2006 Ltd., as well as several private companies that are part of the Carmel Ventures portfolio. Mr.Beit-On served as Chairman of the Board of Directors of Tecnomatix Technologies Ltd. from 2001 and as a director from 1999 until the acquisition of Tecnomatix in March 2005 by UGS Corp. From 1996 until 2004, Mr.Beit-On served as the Chief Executive Officer of Tecnomatix. Mr.Beit-On also served as the President of Tecnomatix from 1995 to 2002. From 1985 to 1999, Mr.Beit-On served in various positions with Tecnomatix and its U.S.subsidiary. He holds a bachelor’s degree in economics from the Hebrew University of Jerusalem and an MBA degree from the Massachusetts Institute of Technology (MIT). Yoav Doppelt (age 41) has served as a director of Lumenis since December 2006. Mr.Doppelt has served as the Chief Executive Officer of Ofer Hi-Tech Group since 2001. He joined the Ofer Group in 1996 and has been with Ofer Hi-Tech from its inception in 1997, defining the vision and operational methodology of its private equity and high-tech investments. Mr.Doppelt currently serves as a member of the boards of directors of a number of companies, including Israel Corporation Ltd., Enzymotec Ltd., MGVS Ltd., YVC Management & Investments Ltd., Coreflow Ltd., Naiot Technologies Center Ltd., Yozma III Management and Investments Ltd. and Ravv Inc. and is actively involved in numerous investments within the Israeli private equity and high-tech arenas. He has successfully led several private equity exit transactions and has extensive experience in the management of exit transactions. Mr.Doppelt has held various finance and managerial positions in the Ofer Group since joining the group. He holds a bachelor’s degree in economics and management from the Faculty of Industrial Management at the Technion – Israel Institute of Technology and an MBA degree from Haifa University. 7 Eugene Davis (age 55) has served as a director of Lumenis since April 2007. Since 1997, Mr.Davis has been Chairman and Chief Executive of Pirinate Consulting Group, LLC a privately-held consulting firm specializing in turn-around management, merger and acquisition consulting, hostile and friendly takeovers and strategic planning advisory services. Since forming Pirinate in 1997, Mr.Davis has advised, managed, sold, liquidated and/or acted as a Chief Executive Officer, Chief Restructuring Officer, Director, Committee Chairman and/or Chairman of the Board of a number of businesses. From 1998 to 1999, he served also as Chief Operating Officer of Total-Tel USA Communications, Inc. a telecommunications provider. Prior thereto, Mr.Davis was a director of Emerson Radio Corp. from 1990 to 1997, where he also served in various executive positions, including Vice Chairman, President and Executive Vice President. From 1996 to 1997, Mr.Davis served as Chief Executive Officer and a director (and as Vice Chairman in 1997) of Sports Supply Group, Inc. a distributor of sporting goods and athletic equipment. Mr.Davis holds a bachelor’s degree in international politics from Columbia College, a master’s degree in international law and organization from the School of International Affairs of Columbia University and a Juris Doctor degree from Columbia University School of Law. Mr.Davis is a member of the Texas Bar Association. Pursuant to the Companies Law, each of the nominees has delivered to the Company a declaration, confirming that he complies with the requisite qualifications for serving as a director under the Companies Law and that he is not prohibited under the Companies Law from serving as a director of a public company. The shares of Lumenis do not have cumulative voting rights for the election of directors, which means that (subject to the certain special requirements regarding voting for the election of External Directors – see Item 1 above)the holders of shares conferring more than 50% of the voting power represented in person or by proxy and voting for the election of directors at a general meeting of shareholders have the power to elect all the directors. Proposal 2 It is proposed that at the meeting the following resolution be adopted (with respect to each nominee): “RESOLVED, that each of the following persons be, and each hereby is, re-elected to serve as a director of Lumenis Ltd., effective from the date hereof and until the next annual general meeting of shareholders or until his successor is duly appointed and qualified or until his earlier resignation or removal: Harel Beit-On; Yoav Doppelt; and Eugene Davis” Required Vote Shareholders may vote for or against, or may abstain from voting, in connection with the election of each of the said nominees. The affirmative vote of a simple majority of the shares present at the meeting, in person or by proxy, and voting thereon, is required to re-elect each of the said nominees as directors. Our board of directors recommends a vote FOR the re-election of each of Messrs. Harel Beit-On, Yoav Doppelt and Eugene Davis. 8 ITEM 3 — AUTHORIZE A REVERSE STOCK SPLIT (CONSOLIDATION) OF THE COMPANY’S SHARES The Company currently has an authorized share capital of ninety million New Israeli Shekels (NIS90,000,000) divided into nine hundred million (900,000,000) Ordinary Shares, par value NIS0.1 per share. As of August5, 2010, we had 215,340,549 Ordinary Shares issued and outstanding, excluding 35,527 shares of treasury stock. Our board of directors believes that it may be necessary or advisable to effect a reverse stock split (consolidation) of the Company’s shares, from time to time (including, without limitation, in connection a public offering and/or initial or continued listing of the Company’s shares on a securities exchange, it being noted that no assurance is being made that the Company will effect a public offering and/or listing of its shares, or maintain the same, or when such offering and/or listing will be made, if ever.) In order to allow the Company to effect the reverse stock split with minimum delay, at the Annual General Meeting, our board of directors is seeking authorization from shareholders, for a period of three years, to effect a reverse stock split of the Company’s shares in such ratio as the board of directors shall determine, and at such time or times as the board of directors deems it advisable. The reverse stock split may be effected by either increasing proportionately the par value per share of our issued and outstanding shares or maintaining the same par value per share (in which case appropriate accounting changes shall also be made to the allocation between aggregate par value and the premium account in the shareholders’ equity of the Company). In the event that the board of directors determines to effect the reverse stock split by increasing proportionately the par value per share, there will be no effect on the aggregate value of our authorized share capital, which will remain at NIS90,000,000, but this amount will be divided into a smaller number of shares having a proportionately higher per share par value. In the event that the board of directors determines to effect the reverse stock split while maintaining the same par value per share, the aggregate value of our authorized share capital will be reduced proportionately and this amount will be divided into a smaller number of shares having the same per share par value. The reverse stock split would affect all of our shareholders proportionately, except to the extent that the reverse stock split results in any of our shareholders owning a fractional share, which fractional interest will be dealt with in such manner as our board of directors shall determine pursuant to our Articles of Association. Proposal 3 It is proposed that at the meeting the following resolution be adopted: “RESOLVED, that the Company’s board of directors be, and it hereby is, authorized, at any time, and from time to time, for a period of 36months from the date of this annual general meeting: (i) to effect one or more reverse stock splits (consolidations) of the Company’s authorized share capital and the Company’s issued and outstanding shares, in such ratio, and either by increasing or maintaining the same par value per share, as the Company’s board of directors shall, in its absolute discretion, determine; 9 (ii) to approve such amendments to the Company’s Memorandum of Association and Articles of Association as the board of directors shall deem necessary in order to give effect to the aforesaid reverse stock split or splits; and (iii) to take such other actions as the board of directors shall determine in its absolute discretion to be necessary or appropriate to give effect to the aforesaid reverse stock split, including, but not limited to, the treatment of any resulting fractional shares, adjustments to the Company’ stock option and share incentive plans and outstanding option awards thereunder and warrants issued for the purchase of the Company’s shares, such adjustments to be consistent with terms and conditions of the said plans and warrants.” Required Vote Approval of the above resolutions will require the affirmative vote of a simple majority of the shares present, in person or by proxy, and voting thereon. Our board of directors recommends a vote FOR approval of this proposed resolution. ITEM 4 – AMENDMENT TO ARTICLE 9 OF THE COMPANY’S ARTICLES OF ASSOCIATION Primarily in connection with Item3 above, our board of directors has approved, subject to approval by our shareholders, an amendment to Article9 of the Company’s Articles of Association. The text of Article9, marked to show the extent of the proposed amendment, is set forth in AppendixA hereto. Proposal 4 It is proposed that at the meeting the following resolution be adopted: “RESOLVED, that Article9 of the Articles of Association of the Company be, and hereby is, amended by replacing said Article in its entirety with the following text, and that the Company may restate its Articles of Association in accordance with the amendment thereto approved at the Annual General Meeting of the Company:” “9.Consolidation, Division, Cancellation and Reduction of Share Capital. (a) The Company may, from time to time, by or pursuant to an authorization of a Shareholders’ resolution, and subject to applicable law: (i) consolidate all or any part of its issued or unissued authorized share capital into shares of a per share nominal value which is larger, equal to or smaller than the per share nominal value of its existing shares; 10 (ii) divide its shares (issued or unissued) or any of them, into shares of smaller or the same nominal value (subject, however, to the provisions of the Companies Law), and the resolution whereby any share is divided may determine that, as among the holders of the shares resulting from such subdivision, one or more of the shares may, in contrast to others, have any such preferred or deferred rights or rights of redemption or other special rights, or be subject to any such restrictions, as the Company may attach to unissued or new shares; (iii) cancel any shares which, at the date of the adoption of such resolution, have not been taken or agreed to be taken by any person, and diminish the amount of its share capital by the amount of the shares so canceled; or (iv) reduce its share capital in any manner, and with and subject to any incident authorized, and consent required, by law. (b) With respect to any consolidation of issued shares and with respect to any other action which may result in fractional shares, the Board of Directors may settle any difficulty which may arise with regard thereto, as it deems fit, and, in connection with any such consolidation or other action which could result in fractional shares, may, without limiting its aforesaid power: (i) determine, as to the holder of shares so consolidated, which issued shares shall be consolidated into a share of a larger, equal or smaller nominal value per share; (ii) allot, in contemplation of or subsequent to such consolidation or other action, shares or fractional shares sufficient to preclude or remove fractional share holdings; (iii) redeem, in the case of redeemable shares, and subject to applicable law, such shares or fractional shares sufficient to preclude or remove fractional share holdings; (iv) round up, round down or round to the nearest whole number, any fractional shares resulting from the consolidation or from any other action which may result in fractional shares; or (v) cause the transfer of fractional shares by certain shareholders of the Company to other shareholders thereof so as to most expediently preclude or remove any fractional shareholdings, and cause the transferees of such fractional shares to pay the transferors thereof the fair value thereof, and the Board of Directors is hereby authorized to act in connection with such transfer, as agent for the transferors and transferees of any such fractional shares, with full power of substitution, for the purposes of implementing the provisions of this sub-Article 9(b)(v).” 11 Required Vote Approval of the above resolution will require the affirmative vote of a simple majority of the shares present, in person or by proxy, and voting thereon. Our board of directors recommends a vote FOR approval of this proposed resolution. ITEM 5 - RE-APPOINTMENT OF INDEPENDENT AUDITORS AND FIXING THEIR REMUNERATION Kost Forer Gabbay & Kasierer, Certified Public Accountants (Israel), a member firm of Ernst & Young Global Limited, independent registered public accounting firm, were re-appointed in December 2009 to serve as our independent auditors and our audit committee and our board of directors have nominated Kost Forer Gabbay & Kasierer for reappointment again as our independent auditors. Kost Forer Gabbay & Kasierer have no relationship with us or with any of our subsidiaries or affiliates, except as auditors and, to a lesser extent, tax consultants. Our audit committee and our board of directors believe that such limited non-audit function does not affect the independence of Kost Forer Gabbay & Kasierer. Shareholders will be asked at the Annual General Meeting to approve the re-appointment of Kost Forer Gabbay & Kasierer as our independent auditors until the next annual general meeting of shareholders and to authorize our board of directors (with power of delegation to our audit committee) to fix the compensation of our independent auditors. A representative from Kost Forer Gabbay & Kasierer is expected to be available at the Annual General Meeting to respond to appropriate questions from shareholders. Proposal 5 It is proposed that at the meeting the following resolution be adopted: “RESOLVED, (i)that the re-appointment of Kost Forer Gabbay & Kasierer as independent auditors of Lumenisuntil immediately following the next annual general meeting of shareholders of Lumenisbe, and it hereby is, approved, and (ii)to authorize our board of directors (with power of delegation to the audit committee) to fix the remuneration of said independent auditors in accordance with the volume and nature of their services.” Required Vote Approval of the above resolution will require the affirmative vote of a simple majority of the shares present, in person or by proxy, and voting thereon. Our board of directors recommends a vote FOR approval of this proposed resolution. 12 ITEM 6 - DISCUSSION OF AUDITORS’ REPORT AND FINANCIAL STATEMENTS Our board of directors will present to the Annual General Meeting the audited Consolidated Financial Statements of Lumenis as of and for the year ended December 31, 2009. A copy of such audited Consolidated Financial Statements and the Auditors’ Report with respect thereto are included in our Annual Report on Form 20-F, which we filed with the Securities and Exchange Commission (the “SEC”) on April6, 2010. You may read and copy this report without charge at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549. Copies of such material may be obtained by mail from the Public Reference Branch of the SEC at such address, at prescribed rates. Please call the SEC at 1-800-SEC-0330 for further information on the public reference room. Our SEC reports may also be viewed on our website – www.lumenis.com or through the EDGAR website of the SEC at www.sec.gov. Neither these websites nor these reports are part of this Proxy Statement or the proxy solicitation material. We will hold a discussion with respect to such audited Consolidated Financial Statements at the Annual General Meeting. A representative from our independent auditors, Kost Forer Gabbay & Kasierer, is expected to be available at the Annual General Meeting to respond to appropriate questions from shareholders. This item will not involve a vote of the shareholders. OTHER BUSINESS Other than as set forth above, management knows of no business to be transacted at the Annual General Meeting but, if any other matters are properly presented at the Annual General Meeting, the persons named in the enclosed form of proxy will vote upon such matters in accordance with their best judgment. By order of the Board of Directors, Harel Beit-On Chairman of the Board of Directors Dov Ofer Chief Executive Officer Dated: August 9, 2010 13 APPENDIX A TEXT OF ARTICLE 9 OF THE COMPANY’S ARTICLES OF ASSOCIATION (Changes shown: proposed new text is double underlined, text proposed to be deleted is struck-through) 9.Consolidation, SubdDivision, Cancellation and Reduction of Share Capital. (a)The Company may, from time to time, by or pursuant to an authorization of a Shareholders’ resolution hereof and subject to applicable law): (i)consolidate and divide all or any part of its issued or unissued authorized share capital into shares of a per share nominal value which is larger, equal to or smaller than the per share nominal value of its existing shares; (ii) subdivide its shares (issued or unissued) or any of them, into shares of smaller or the same nominal value (subject, however, to the provisions of the Companies Law), and the resolution whereby any share is subdivided may determine that, as among the holders of the shares resulting from such subdivision, one or more of the shares may, in contrast to others, have any such preferred or deferred rights or rights of redemption or other special rights, or be subject to any such restrictions, as the Company may attach to unissued or new shares; (iii) cancel any shares which, at the date of the adoption of such resolution, have not been taken or agreed to be taken by any person, and diminish the amount of its share capital by the amount of the shares so canceled; or (iv) reduce its share capital in any manner, and with and subject to any incident authorized, and consent required, by law. (b) With respect to any consolidation of issued shares into shares of a larger nominal value per share, and with respect to any other action which may result in fractional shares, the Board of Directors may settle any difficulty which may arise with regard thereto, as it deems fit, and, in connection with any such consolidation or other action which could result in fractional shares, may, without limiting its aforesaid power: (i) determine, as to the holder of shares so consolidated, which issued shares shall be consolidated into a share of a larger, equal or smaller nominal value per share;. A - 1 (ii) allot, in contemplation of or subsequent to such consolidation or other action, shares or fractional shares sufficient to preclude or remove fractional share holdings; (iii) redeem, in the case of redeemable preference shares, and subject to applicable law, such shares or fractional shares sufficient to preclude or remove fractional share holdings; (iv) round up, round down or round to the nearest whole number, any fractional shares resulting from the consolidation or from any other action which may result in fractional shares; or (ivv) cause the transfer of fractional shares by certain shareholders of the Company to other shareholders thereof so as to most expediently preclude or remove any fractional shareholdings, and cause the transferees of such fractional shares to pay the transferors thereof the fair value thereof, and the Board of Directors is hereby authorized to act in connection with such transfer, as agent for the transferors and transferees of any such fractional shares, with full power of substitution, for the purposes of implementing the provisions of this sub-Article 9(b)(iv)(v). A - 2
